        Case 2:20-cv-03269-SDW-LDW Document 16 Filed 04/06/20 Page 1 of 1 PageID: 322
                                      LAW OFFICES
                                              HARTMAN & WINNICKI, P.C.
 Dariusz M. Winnicki *º                                   74 PASSAIC STREET                       Phone: (201) 967-8040
 Richard L. Ravin *º□                                RIDGEWOOD, NEW JERSEY 07450
 Daniel L. Schmutter*                                                                             Fax: (201) 967-0590
 Andrew T. Wolfe*                                                * * *
________________                                                                                     ________________
* New York and New Jersey Bars                                  WEBSITE                              Porter E. Hartman (1920-2009)
 º Florida Bar                                                                                       Charles R. Buhrman (1938-1994)
□ Washington, D.C. Bar
◊ New Jersey Bar
                                                       www.hartmanwinnicki.com                       William T. Marsden (1943-1993)
                                                                                                     Cyrus D. Samuelson (1911-1998)

                                                                                 April 6, 2020
           VIA ECF
           Hon. Leda D. Wettre, U.S.M.J.
           Martin Luther King Building & U.S. Courthouse
           50 Walnut Street
           Newark, NJ 07101

                Re:              Association of New Jersey Rifle & Pistol Club, Inc.. v. Murphy
                                 Case No.: 20-cv-3269-SDW-LDW

           Dear Judge Wettre:

                         We represent Plaintiffs in the above referenced matter.

                 We write in response to the Court’s recommendation that this case be administratively
           removed from the active calendar subject to reinstatement at Plaintiffs’ request.

                   As the Court is aware, this issue arises because certain actions by Defendants in response
           to the lawsuit have resulted in the assertion by Defendants that the case is now moot. Plaintiffs
           dispute that assertion.

                   However, in light of the current emergency conditions, Plaintiffs recognize the particular
           importance of preserving judicial resources, and therefore Plaintiffs consent to the administrative
           removal of the case from the active calendar, on the understanding that the removal will be
           subject to the terms and conditions stated in this letter.

                    Based on the parties’ conference call with the Court, we understand that the Order will
           reflect that no threshold showing or formal application will be required to reinstate the case and
           that the Court will reinstate the case to the active calendar upon a simple request from Plaintiffs,
           including by email.

                         We thank the Court for its assistance in this regard.

                                                                 Respectfully submitted,


                                                                 s/ Daniel L. Schmutter
                                                                 DANIEL L. SCHMUTTER
           DLS/srs
           cc:   Stuart Feinblatt (via ECF)
                 Joseph Fanaroff (via ECF)
                 Bryan Lucas (via ECF)
                 David H. Thompson
                 Peter A. Patterson
